Case 3:17-cv-03189-PGS-TJB Document 87 Filed 07/13/20 Page 1 of 4 PageID: 478



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JUAN IBN-DON MUMIT TURNER,                :
                                          :
            Plaintiff,                    :   Civ. No. 17-3189 (PGS) (TJB)
                                          :
      v.                                  :
                                          :
MELANIE BURAK, et al.                     :   OPINION
                                          :
            Defendants.                   :
_________________________________________ :

PETER G. SHERIDAN, U.S.D.J.

   I.      INTRODUCTION & PROCEDURAL BACKGROUND

        Plaintiff is a state prisoner proceeding pro se with a civil complaint. Plaintiff’s original

complaint alleged violations of his First Amendment right of access to courts when his legal mail

was read and confiscated – most specifically affidavits. In February, 2018, this Court dismissed

Plaintiff’s complaint, but permitted him to file an amended complaint that sought injunctive

relief only. (See ECF 41 & 42).

        Subsequently, Plaintiff filed a motion to amend his complaint which this Court granted.

(See ECF 52 & 55). Plaintiff’s amended complaint only sought injunctive relief, namely the

return of the affidavits that had been confiscated. (See ECF 56).

        On April 9, 2019, this matter was settled with Defendants agreeing to return to Plaintiff

three pages of affidavits. (See ECF 78 at 4, 8). Thereafter, this Court entered a sixty-day order

administratively terminating this action to permit the parties to file all papers necessary to

dismiss the action or seek to reopen this action if the settlement could not be consummated. (See

ECF 75). The parties were also notified in this sixty-day administrative termination order that if
Case 3:17-cv-03189-PGS-TJB Document 87 Filed 07/13/20 Page 2 of 4 PageID: 479



this Court did not receive papers necessary to dismiss the action or a motion to reopen within

sixty days that the matter would be dismissed with prejudice. (See id.).

         On June 6, 2019, Magistrate Judge Bongiovanni extended the sixty-day termination date

for another sixty days. (See ECF 77). On August 23, 2019, the sixty-day termination date was

extended again by another sixty days via text order by Magistrate Judge Bongiovanni. (See ECF

79).

         In January, 2020, Plaintiff filed two motions to reopen. (See ECF 80 & 81). Plaintiff

seeks to change the relief he is seeking in this case by now requesting punitive damages against

the Defendants. Defendants filed a response in opposition to the motion to reopen as well as a

cross-motion to dismiss. Considering these pending motions, the Clerk will be ordered to reopen

this action so that the motions can be decided. For the following reasons, Plaintiff’s motions to

reopen are denied and Defendants’ cross-motion to dismiss is granted.

   II.      DISCUSSION

         As indicated in the April 9, 2019 transcript between the parties before Magistrate Judge

Bongiovanni, this matter was settled at that time with Defendants agreeing to return the

affidavits to Plaintiff. After the sixty-day termination date of this action was extended twice, it

expired in October, 2019. Neither party ever sought to reopen this action nor though did any

party submit papers to have this Court dismiss the action. Nevertheless, Local Civil Rule 41.1(b)

states as follows:

                When a case has been settled, counsel shall promptly notify the
                Court. Upon such notification, the Court shall enter a 60-day order
                administratively terminating the case and any pending motions.
                Such an administrative termination shall not operate as a dismissal
                order. Within 60 days after entry of the administrative termination
                order, counsel shall file all papers necessary to dismiss the case
                pursuant to Fed. R. Civ. 41(a)(1)(A)(ii). This 60-day period may be
                extended by the Court for good cause. Upon failure of counsel to


                                                  2
Case 3:17-cv-03189-PGS-TJB Document 87 Filed 07/13/20 Page 3 of 4 PageID: 480



                 file a proper stipulation of dismissal within the 60-day period, or
                 within any extended period approved by the Court, the Court shall,
                 pursuant to Fed. R. Civ. P. 41(a)(2), dismiss the action with
                 prejudice and without costs. Such an order of dismissal may, but
                 need not, include any other terms the Court considers proper.

L. Civ. R. 41.1(b) (emphasis added). As the administrative termination window expired without

receiving anything from Plaintiff to the contrary, dismissal of this case is the proper at this point.

          Plaintiff’s motions to reopen do not change that dismissal pursuant to the Local Rules is

proper. As previously noted, Plaintiff seeks to reopen this case so he can seek punitive damages

against the Defendants. First, Plaintiff’s request to seek punitive damages would require

amending the amended complaint. However, Plaintiff’s motions to reopen do not comply with

Local Civil Rule 15.1(a)(1), which require a plaintiff to include a copy of his amended pleading.

Plaintiff failed to do so here.

          Second, Plaintiff received the relief he sought in the operative pleading in this case,

namely his amended complaint when the affidavits were returned to him. See Grace Land II,

LLC v. Bristol Twp., No. 18-5413, 2019 WL 4752026, at *4 (E.D. Pa. Sept. 30, 2019)

(dismissing injunctive relief claims against defendants when plaintiff already received the

injunctive relief sought) (citations omitted). Indeed, Defendants submitted certificates of service

indicating that Plaintiff was provided with the affidavits. (See ECF 86-1; 86-2).

          Finally, and most importantly, the issue of whether Plaintiff could seek monetary

damages in this case was already decided by this Court. Indeed, Plaintiff was only permitted to

proceed on an amended complaint that sought injunctive and not monetary relief. (See ECF 41 at

6-7). For these reasons, Plaintiff’s motions to reopen to seek punitive damages in this case are

denied.




                                                    3
Case 3:17-cv-03189-PGS-TJB Document 87 Filed 07/13/20 Page 4 of 4 PageID: 481



   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s motions to reopen are denied. Defendants’ cross-

motion to dismiss is granted and this action is dismissed with prejudice pursuant to Local Civil

Rule 41.1(b). An appropriate order will be entered.



DATED: July 10, 2020




                                               s/Peter G. Sheridan
                                               PETER G. SHERIDAN, U.S.D.J.




                                                  4
